DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Rodriguez (Reg. No. 60236) on 08/24/2022.The application has been amended as follows: 

1.	(Currently Amended) A method of a base station in a wireless communication system, the method comprising:
receiving, from a user equipment (UE), a discovery resource request message for requesting resources for public safety (PS) resource request information when requesting the resources for non-public safety (PS) discovery messages, and [[or]] PS resource request information when requesting the resources for PS discovery messages;
allocating: 
at least one resource for the non-PS discovery messages when the non-PS resource request information includes information indicating a number of the non-PS discovery messages to be transmitted by the UE in a discovery period, [[or]] and 
at least one resource for the PS discovery messages when the PS resource request information includes information indicating a number of the PS discovery messages to be transmitted by the UE in the discovery period; and
transmitting, to the UE using a radio resource control (RRC) connection reconfiguration:[[,]] 
when allocating the at least one resource for the non-PS discovery messages, first information indicating the at least one resource for the non-PS discovery messages, [[or]] and 
when allocating the at least one resource for the PS discovery messages, second information indicating the at least one resource for the PS discovery messages
wherein the number of the non-PS discovery messages is related to a quantity of the resources required for transmitting the non-PS discovery messages and the number of the PS discovery messages is related to a quantity of the resources required for transmitting the PS discovery messages, and
wherein the non-PS resource request information further includes information of a first frequency on which the UE transmits the non-PS discovery messages and the PS resource request information further includes information of a second frequency on which the UE transmits the PS discovery messages, the first frequency is different from the second frequency.

2-5.	(Canceled)

6.	(Currently Amended) A method of a user equipment (UE) in a wireless communication system, the method comprising:
transmitting, to a base station, a discovery resource request message for requesting resources for public safety (PS) resource request information when requesting the resources for non-public safety (PS) discovery messages, and[[or]] PS resource request information when requesting the resources for PS discovery messages; and
receiving, from the base station, based on the non-PS resource request information, first information indicating at least one resource for the non-PS discovery messages [[or]]and based on the PS resource request information, second information indicating at least one resource for the PS discovery messages using a radio resource control (RRC) connection reconfiguration,
wherein the at least one resource for the non-PS discovery messages is allocated by the base station based on the non-PS resource request information including information indicating a number of the non-PS discovery messages to be transmitted by the UE in a discovery period and the at least one resource for the PS discovery messages is allocated by the base station based on the PS resource request information including information indicating a number of the PS discovery messages to be transmitted by the UE in the discovery period,
wherein the number of the non-PS discovery messages is related to a quantity of the resources required for transmitting the non-PS discovery messages and the number of the PS discovery messages is related to a quantity of the resources required for transmitting the PS discovery messages, and
wherein the non-PS resource request information further includes information of a first frequency on which the UE transmits the non-PS discovery messages and the PS resource request information further includes information of a second frequency on which the UE transmits the PS discovery messages, the first frequency is different from the second frequency.

7-15. 	(Canceled) 

16.	(Currently Amended) A base station in a wireless communication system, the base station comprising:
a transceiver; and
at least one processor configured to:
receive, via the transceiver from a user equipment (UE), a discovery resource request message for requesting resources for public safety (PS) resource request information when requesting the resources for non-public safety (PS) discovery messages, and[[or]] PS resource request information when requesting the resources for PS discovery messages;
allocate at least one resource for the non-PS discovery messages when the non-PS resource request information includes information indicating a number of the non-PS discovery messages to be transmitted by the UE in a discovery period [[or]]and at least one resource for the PS discovery messages when the PS resource request information including information indicating a number of the PS discovery messages to be transmitted by the UE in the discovery period; and 
transmit, via the transceiver to the UE using a radio resource control (RRC) connection reconfiguration:[[,]] first information indicating the at least one resource for the non-PS discovery messages, [[or]]and when allocating the at least one resource for the PS discovery messages, second information indicating the at least one resource for the PS discovery messages
wherein the number of the non-PS discovery messages is related to a quantity of the resources required for transmitting the non-PS discovery messages and the number of the PS discovery messages is related to a quantity of the resources required for transmitting the PS discovery messages, and
wherein the non-PS resource request information further includes information of a first frequency on which the UE transmits the non-PS discovery messages and the PS resource request information further includes information of a second frequency on which the UE transmits the PS discovery messages, the first frequency is different from the second frequency.

17-19.	(Canceled)
20. 	(Currently Amended) A user equipment (UE) in a wireless communication system, the UE comprising:
a transceiver; and
at least one processor configured to:
transmit, via the transceiver to a base station, a discovery resource request message for requesting resources for public safety (PS) resource request information when requesting the resources for non-public safety (PS) discovery messages, and[[or]] PS resource request information when requesting the resources for PS discovery messages; and
receive, via the transceiver from the base station, based on the non-PS resource request information, first information indicating at least one resource for the non-PS discovery messages [[or]]and based on the PS resource request information, second information indicating at least one resource for the PS discovery messages using a radio resource control (RRC) connection reconfiguration,
wherein the at least one resource for the non-PS discovery messages is allocated by the base station based on the non-PS resource request information including information indicating a number of the non-PS discovery messages to be transmitted by the UE in a discovery period and the at least one resource for the PS discovery messages is allocated by the base station based on the PS resource request information including information indicating a number of the PS discovery messages to be transmitted by the UE in the discovery period,
wherein the number of the non-PS discovery messages is related to a quantity of the resources required for transmitting the non-PS discovery messages and the number of the PS discovery messages is related to a quantity of the resources required for transmitting the PS discovery messages, and 
wherein the non-PS resource request information further includes information of a first frequency on which the UE transmits the non-PS discovery messages and the PS resource request information further includes information of a second frequency on which the UE transmits the PS discovery messages, the first frequency is different from the second frequency.

21-25.	(Canceled)

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The limitation(s) of “receiving, from a user equipment (UE), a discovery resource request message for requesting resources for discovery messages, wherein the discovery resource request message includes non-public safety (PS) resource request information when requesting the resources for non-public safety (PS) discovery messages, and PS resource request information when requesting the resources for PS discovery messages; allocating: at least one resource for the non-PS discovery messages when the non-PS resource request information includes information indicating a number of the non-PS discovery messages to be transmitted by the UE in a discovery period, and 
at least one resource for the PS discovery messages when the PS resource request information includes information indicating a number of the PS discovery messages to be transmitted by the UE in the discovery period; and
transmitting, to the UE using a radio resource control (RRC) connection reconfiguration when allocating the at least one resource for the non-PS discovery messages, first information indicating the at least one resource for the non-PS discovery messages, and when allocating the at least one resource for the PS discovery messages, second information indicating the at least one resource for the PS discovery messages,
wherein the number of the non-PS discovery messages is related to a quantity of the resources required for transmitting the non-PS discovery messages and the number of the PS discovery messages is related to a quantity of the resources required for transmitting the PS discovery messages, and wherein the non-PS resource request information further includes information of a first frequency on which the UE transmits the non-PS discovery messages and the PS resource request information further includes information of a second frequency on which the UE transmits the PS discovery messages, the first frequency is different from the second frequency” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1,6 and 20. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468